DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the appeal brief filed 27 August 2020.
Claims 1-9 and 11-20are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
In light of Applicants’ arguments and the newly revised patent subject matter eligibility guidance, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of how to modify the structure of a job posting based upon training a machine learned classification model based at least in part on user-specific data associated with previous job posting interactions by a particular user, which provides a specific improvement over prior systems, resulting in an improved manner of providing and presenting job postings to users. Thus, the claim is eligible because it is not directed to the recited judicial exception.
The closest prior art of record (Bharat, et al. (US PG Pub 20140201204 A1)) where Bharat teaches the ability to move different sections of search results around based upon classifications, (¶34-¶36); (Brueckner et al. (US PG Pub 2016/0078361) where Brueckner discusses the ability to classify different objects within communities based upon machine learning systems (¶59-¶60).  
The instant claims 1, 13, and 18 recite, in part, a combination of elements: 
“a machine-learned classification model; one or more processors; and one or more non-transitory computer-readable medium that store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
obtaining a job posting; 
separating the job posting into a plurality of portions based on at least one of syntactic features or contextual features associated with each portion of the plurality of portions; 
respectively inputting each portion of the job posting into the machine-learned classification model, wherein the machine-learned classification model has been trained based at least in part on user-specific data associated with previous job posting interactions by a particular user; 
respectively receiving a respective classification of each portion of the job posting into one of a plurality of sections as an output of the machine-learned classification model; and 
modifying a structure of the job posting based at least in part on the respective sections into which the portions of the job posting are respectively classified by the machine- learned classification model and one or more user preferences of the particular user that are associated with the plurality of sections.”
It is clear from the disclosures Bharat that the prior art does not consider the possibility of the combination of elements above, specifically the how to modify the structure of a job posting based upon training a machine learned classification model based at least in part on user-specific data associated with previous job posting interactions by a particular user, as commonly included in each independent claims 1, 13, and 18.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Bharat, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629